El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La parte demandante y apelada solicita la desestimación de este recurso, por frívolo. La moción, notificada a la parte contraria, se archivó en junio 28 último. El 9 de julio actual se llamó para su vista. Sólo compareció la parte demandante y apelada.
 Se trata de un pleito de filiación en el que estaban envueltas cuestiones de hecho y de derecho interesantes en verdad. Ambas partes introdujeron prueba. El juicio duró todo un día. La corte de distrito lo resolvió por sentencia favorable al demandante, con costas. Apeló la demandada y esta Corte Suprema declaró el recurso sin lugar (46 D.P.R. 660).
Devuelto el caso, se presentó en la corte de distrito por la parte victoriosa el memorándum de costas que contenía una partida de mil dólares por honorarios de abogado. La corte oyó a ambas partes. La vencida no presentó evidencia alguna en cuanto al valor de los servicios del abogado de la victoriosa, limitándose a alegar que era excesivo el de mil dólares reclamado. La corte fijó el valor en cuatrocientos dólares y la parte vencida apeló de nuevo para ante este tribunal.
La corte de distrito tenía discreción para fijar la cuantía. Se sostiene en la moción que los demandados estaban en po-sesión de una herencia perteneciente al demandante de un valor mayor de doce mil dólares. Todo induce a creer que la corte hizo buen uso de su discreción. La suma de cuatro-cientos dólares por ella fijada no parece excesiva.
Se trata, pues, de una apelación claramente frívola inter-puesta con el único propósito de dilatar la ejecución de la resolución recurrida, y debe, m tal virtud, desestimarse.